      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 1 of 36 PageID #:1




                          UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                               Civil Action No. __________
 Alcoa Community Federal Credit Union, on behalf of
 itself and all others similarly situated,                     CLASS ACTION COMPLAINT

                         Plaintiff,
                                                              JURY TRIAL DEMANDED
 v.

 FAIR ISAAC CORPORATION,

                         Defendant.


        Plaintiff brings this class action to challenge an anticompetitive scheme by defendant Fair

Isaac Corporation (“Fair Isaac”) to enhance and maintain Fair Isaac’s monopoly power in the

U.S. market for business-to-business credit scores (“B2B Credit Scores”) in violation of the

antitrust laws of the United States. Plaintiff purchased B2B Credit Scores directly from Fair

Isaac or its co-conspirator agents, during the Class Period (defined below). Plaintiff brings this

case on behalf of itself and a class of similarly situated direct purchasers of B2B Credit Scores,

to recover overcharges resulting from the anticompetitive conduct alleged herein.

                                         INTRODUCTION

        1.    Credit scores are derived from the application of algorithms to credit histories and

are used for the purpose of assessing creditworthiness. There are two distinct domestic markets

for credit scores: (1) the market for the sale of credit scores to lenders, financial institutions, and

other businesses (the “B2B Credit Score Market”); and (2) the market for the sale of credit scores

to consumers to monitor their own credit records (the “business-to-consumer” or “B2C Credit

Score Market”).
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 2 of 36 PageID #:2




       2.    Fair Isaac’s FICO Credit Scores (“FICO Scores”) have dominated the B2B Credit

Score Market for decades. Fair Isaac stated in 2017 that it has “maintained a 90-plus percent

market share for at least 13 years.” Fair Isaac executives have stated that their FICO Scores are

“the 800-pound gorilla” and are “deeply embedded in the system in North America.” Fair Isaac

advertises that its FICO Scores are used for 90% of all lending decisions in the United States.

       3.    Fair Isaac has enjoyed monopoly power (i.e., the power to control price or exclude

competition) in the United States B2B Credit Score Market since at least 2006. Fair Isaac has

unlawfully maintained its monopoly power in the B2B Credit Score Market through

anticompetitive and exclusionary agreements with TransUnion, Experian, and Equifax.

TransUnion, Experian, and Equifax are the three dominant credit bureaus (collectively, the

“Credit Bureaus”) in the U.S. They compile and sell information regarding consumer credit and

on behalf of Fair Isaac, distribute to lenders, financial institutions, and other businesses Fair

Isaac’s FICO Scores. The Credit Bureaus also distribute or sell competing B2B Credit Scores.

Their ability to fairly and effectively do so, however, has been substantially impeded by

anticompetitive contract terms imposed upon them by Fair Isaac. These anticompetitive contract

provisions have allowed Fair Isaac to obtain or maintain its monopoly power over the U.S. B2B

Credit Score Market.

       4.    More specifically, the Credit Bureaus have contracted with Fair Isaac in ways that

restrain the Credit Bureaus’ ability to develop or distribute competitive Credit Scores; prohibit

the Credit Bureaus from individually negotiating royalty rates for access to FICO Scores;

require that customers, such as Plaintiff, be charged discriminatory and prohibitively high Fair

Isaac royalty rates if the customer also acquires a competing Credit Score; and also requires that




                                                  2
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 3 of 36 PageID #:3




an increased royalty rate be paid by the Credit Bureaus. The Credit Bureaus have agreed with

Fair Isaac to these restraints.

        5.   The restraints set forth above were designed to impair, and have in fact impaired,

Fair Isaac’s competition in the U.S. These anticompetitive and exclusionary contract terms have

impeded the ability of all purchasers to obtain B2B Credit Scores from Fair Isaac’s competitors

because they require the Credit Bureaus and the customer to incur substantial penalties if the

Credit Bureau distributes to customers the B2B Credit Scores of Fair Isaac’s competitors.

        6.   Fair Isaac has obtained and maintained its monopoly power by engaging in

anticompetitive and exclusionary conduct including entering into the anticompetitive and

exclusionary contract terms referenced above. Fair Isaac has suppressed competition, stymied

innovation, and limited access to credit for millions of Americans – all in violation of Sections 1

and 2 of the Sherman Act (15 U.S.C. §§ 1, 2), as well as numerous state antitrust and unfair trade

practices laws.

        7.   In 2006, VantageScore Solutions, LLC (“VantageScore”) launched a competitive

Credit Score it called VantageScore. VantageScore was reliable, competitively priced, and highly

predictive. Moreover, VantageScore has access to the Credit Bureaus’ consumer data, which far

exceeds the consumer data available to Fair Isaac. As a result, VantageScore maintains Credit

Scores for 30 million domestic consumers who do not have FICO scores. VantageScore’s

product was more widely disseminated, millions of creditworthy consumers who now have

restrained access to credit would have the opportunity to apply for mortgages, loans, or other

forms of credit, and at a lower cost.

        8.   Fair Isaac responded to VantageScore’s entry into the B2B Credit Score Market by

engaging in anticompetitive conduct that has persisted for over more than a decade. In particular,


                                                 3
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 4 of 36 PageID #:4




Fair Isaac restrained the Credit Bureaus’ ability to distribute VantageScore, and publicly and

falsely disparaged VantageScore’s viability and reliability, so as to discourage B2B Credit Score

consumers from purchasing VantageScore.

        9.    Fair Isaac’s anticompetitive and exclusionary conduct has prevented the sales

growth and market penetration that VantageScore would have achieved through competition on

the merits and discouraged whatever other competition would have emerged. As a result, Fair

Isaac has been able to significantly raise the price that customers, such as the Plaintiff, paid for

FICO scores. But for Fair Isaac’s suppression of competition and exclusionary contracts with

the Credit Bureaus, VantageScore or another credit scoring system would have earned

substantial market share, which would have resulted in lower prices for B2B Credit Scores for

Plaintiff and members of the Class.

        10. On March 15, 2020, Fair Isaac disclosed that the Antitrust Division of the United

States Department of Justice had opened an investigation based at least in part on the

exclusionary conduct alleged herein.1

                                    JURISDICTION AND VENUE

        11. This action arises under sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 and 2)

and section 4 of the Clayton Act (15 U.S.C. § 15(a)) and seeks to recover treble damages, costs

of suit, and reasonable attorneys’ fees for the injuries sustained by Plaintiff and members of the

Class (defined below) resulting from Fair Isaac’s anticompetitive conduct. The Court has

subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. § 15.




1
 See Press Release, Fair Isaac Corporation, FICO Statement Regarding Antitrust Investigation,
https://www.prnewswire.com/news-releases/fico-statement-regarding-antitrust-investigation-301024452.html (Mar.
15, 2020).
                                                      4
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 5 of 36 PageID #:5




        12. Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a), 22 and 28 U.S.C. §§

1391(b), (c), and (d) because during the Class Period, the Defendant resided, transacted

business, was found, or had agents in this District, and a substantial portion of the alleged

activity affected interstate trade and commerce discussed below has been carried out in this

District.

        13. During the Class Period, Defendant sold B2B Credit Scores in a continuous and

uninterrupted flow of interstate commerce, including in this District. Defendant’s conduct had

direct, substantial, and reasonably foreseeable effects on interstate commerce in the United

States, including in this District.

        14. This Court has in personam jurisdiction over Defendant because it, either directly

or through the ownership and/or control of its subsidiaries, inter alia: (a) transacted business

throughout the United States, including in this District; (b) participated in the sale of B2B Credit

Scores throughout the United States, including in this District; (c) had and maintained

substantial aggregate contacts with the United States as a whole, including in this District; or (d)

was engaged in an illegal price-fixing conspiracy or abuse of its monopoly power that was

directed at, and had a direct, substantial, reasonably foreseeable and intended effect of causing

injury to, the business or property of persons and entities residing in, located in, or doing

business throughout the United States, including in this District. Defendant also conducts

business throughout the United States, including in this District, and has purposefully availed

itself of the laws of the United States.

        15. By reason of the unlawful activities alleged herein, Defendant substantially affected

commerce throughout the United States, causing injury to Plaintiff and members of the Class.

Defendant, directly and through its agents, engaged in activities affecting all states, to restrict


                                                   5
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 6 of 36 PageID #:6




output and fix, raise, maintain and/or stabilize prices in the United States for B2B Credit Scores,

which unreasonably restrained trade and adversely affected the market for B2B Credit Scores.

       16. Defendant’s unlawful conduct described herein adversely affected persons and

entities in the United States who directly purchased B2B Credit Scores sold by Defendant,

including Plaintiff and the members of the Class.

                                         THE PARTIES

       17. Plaintiff Alcoa Community Federal Credit Union is a Federal Credit Union with its

principal place of business in Benton, Arkansas. Plaintiff makes loans and other credit-related

facilities available to consumers. During the Class Period, Plaintiff directly purchased B2B

Credit Scores from Defendant through a Credit Bureau. Plaintiff has been injured in its business

or property as a proximate result of the unlawful conduct alleged herein.

       18. Defendant Fair Isaac Corporation is a Delaware corporation, with its principal place

of business in San Jose, California.

                                       CREDIT BUREAUS

       19.   Fair Isaac uses the Credit Bureaus to distribute its B2B Credit Scores to its

customers. Fair Isaac’s relationship with B2B Purchasers is, therefore, contractually interrelated

with its relationships with the Credit Bureaus.

       20. When a B2B Purchaser requires a Credit Score, it purchases a report from a Credit

Bureau, and the Credit Score jointly from Fair Isaac, distributed by the Credit Bureau. Although

a single transaction may encompass both purchases, the sale of the Fair Isaac Credit Scores to

B2B Purchasers is made by Fair Isaac. In the alternative, the sale of the Fair Isaac Credit Scores

is made jointly by both the Credit Bureau and Fair Isaac.




                                                  6
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 7 of 36 PageID #:7




       21. B2B Purchasers’ contracts for FICO Scores are referenced as Credit Scoring

Services Agreements (“CSSAs”). CSSAs provide for both the method of payment and fee model

for the delivery of Credit Score services. They also establish the relationship between Fair Isaac

and the B2B Purchasers.

       22. For example, the CSSA between Plaintiff and its Credit Bureau, details performance

due between Plaintiff and Fair Isaac. Plaintiff acknowledges that the FICO Scores are proprietary

and the intellectual property of Fair Isaac, agrees not to reverse engineer the FICO Scores or

Models, and agrees only to use them in the manner specifically permitted under the agreement,

including requiring Plaintiff to explicitly obtain the approval of Fair Isaac for certain uses of the

FICO Scores. Fair Isaac, in return, grants Plaintiff the limited license for the use of the FICO

Scores, and issues representations and warranties that the scores are statistically sound and

empirically derived. Finally, Plaintiff and its Credit Bureau explicitly agree that Fair Isaac has

unconditional enforceable rights, which survive any termination of the agreement.

                                  FACTUAL ALLEGATIONS

                                           Credit Scores

       23.    Credit Scores are typically three-digit numbers that are designed to assess credit

risk. Higher scores generally indicate that a consumer poses less credit risk. Credit Scores are

produced using credit scoring systems that apply a credit scoring algorithm to a consumer credit

report. Credit Scores are usually accompanied by “reason codes,” which inform the lender about

the reasons that contributed most significantly to reducing a particular consumer’s Credit Score.

       24. Credit Scores are the most widely used indicators of consumers’ creditworthiness in

the United States. Lenders, financial institutions, and other businesses rely on Credit Scores to

decide whether and on what terms to extend credit to consumers. Consumers, in contrast, rely on


                                                  7
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 8 of 36 PageID #:8




Credit Scores to determine whether they will be able to get a mortgage, credit card, auto loan, or

other credit product and the rate they will pay.

       25. The Credit Bureaus collect and supply aggregated consumer credit data in the form

of consumer reports. The Credit Bureaus continuously gather credit and financial data about

consumers from creditors, governmental entities, public records, collection agencies, and other

third parties. This information is then compiled into a “credit file.” The Credit Bureaus sell credit

reports, which include information gathered from a consumer’s credit file, to businesses and

consumers.

       26. While Credit Scores are sometimes sold together with credit reports, credit reports

are different from Credit Scores and can be sold independently. A credit report is a statement that

has detailed information about a consumer’s credit activity and current credit situation. A

consumer’s credit report might, for example, include information about that consumer’s history

of mortgage payments, credit card balances, credit card payments, and credit inquiries. A Credit

Score takes the detailed information in a credit report and turns it into a single three-digit

number.

                                       Credit Score Markets

       27. There are two distinct markets for Credit Scores in the United States: (1) the B2B

Credit Score Market and (2) the B2C Credit Score Market. B2B and B2C Credit Scores are

priced, purchased, and used very differently and serve very different purposes. The lenders,

financial institutions, and other businesses in the B2B Credit Score Market that purchase and use

Credit Scores to assess creditworthiness and make decisions about whether and on what terms to

extend credit or otherwise take on risk do not consider credit reports, insurance scores, or any

other information about borrowers, to be a substitute for Credit Scores.


                                                   8
      Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 9 of 36 PageID #:9




       28. Consumers in the B2C Credit Score Market purchase their own Credit Scores to

better understand their own creditworthiness and how they likely will be viewed by potential

lenders.

       29.    The United States is the relevant geographic market in which B2B Credit Scores

are provided. The restraints on competition in the B2B Credit Score Market contained in Fair

Isaac’s contracts relate to the provision of B2B Credit Scores to businesses throughout the

United States.

       30. Purchasers in the B2B Credit Score Market are comprised of lenders, financial

institutions, and other businesses that purchase B2B Credit Scores in order to make risk

management decisions (“B2B Purchasers”). Lenders, financial institutions, and other businesses

that purchase Credit Reports from Defendant and/or the Credit Bureaus generally purchase

Credit Scores in order to determine the credit-worthiness and identity of qualified borrowers to

whom a preapproved credit offer will be extended (“pre-screening”), make lending decisions

(“lending”), or review the risk associated with existing borrowers for purposes such as extending

additional credit or changing other account terms (“account management”).

       31. Customers in the B2C Credit Score Market, in contrast, purchase Credit Scores in

order to manage their credit, protect their identity, or assess their likelihood of obtaining credit.

Today, American consumers have signed up for over 160 million credit monitoring or identity

protection accounts from businesses such as Capital One, Credit Karma, and LifeLock. Many of

those accounts include access to the consumer’s own Credit Score.

       32. The credit risk scoring industry, industry analysts, policy analysts, and investors

recognize the B2B Credit Score Market as distinct from the B2C Credit Score Market. Fair Isaac

also regularly acknowledges that the B2B Credit Score Market is distinct from the B2C Credit


                                                   9
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 10 of 36 PageID #:10




Score Market. For example, in its 2019 Form 10-K, Fair Isaac distinguished between its

“business- to-business scoring solutions and services” and “business-to-consumer scoring

solutions and services including myFICO solutions for consumers.”

       33. The B2B Credit Score Market is characterized by significant barriers to entry. B2B

Purchasers encounter significant “switching costs” if they adopt a new Credit Score that has

different score-to-risk relationships or that uses different reason codes – regardless of whether it

is an updated version of the score they already use or an entirely new brand of Credit Score

(unlike consumers in the B2C Credit Score Market). These switching costs arise because

employees have to be trained in the properties and characteristics of a new score; B2B

Purchasers must ensure that the new score will be adequately predictive of the creditworthiness

of their own customer base; B2B Purchasers often conduct extensive, costly, and time-

consuming validation tests to determine whether the new score is cost-effective; and B2B

Purchasers may need to invest in updating their internal systems to ensure technical

compatibility between those systems and a new score.

       34. Network effects also characterize the B2B Credit Score Market. For example, in the

mortgage and auto loan industries the consistent use of particular Credit Scores with similar

score-to-risk relationships and reason codes facilitates the bundling of large groups of mortgage

and auto loans from different originators into securities that can be sold to investors. Because of

the consistent use of a single type of Credit Score, marketing materials for these securities can

include data on the average and stratified Credit Scores of the borrowers associated with the

underlying loans.




                                                 10
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 11 of 36 PageID #:11




                                  Fair Isaac’s Monopoly Power

       35. Fair Isaac has maintained monopoly power over the B2B Credit Score Market in the

United States for roughly three decades, largely through the unlawfully achieved dominance of

its FICO product line, which includes many different types of FICO Scores. Introduced in the

1980s, Fair Isaac’s “FICO Classic” Credit Scores are the best known and most widely used B2B

Credit Scores in the United States. FICO Classic applies an algorithm to each Credit Bureau’s

data and generates a score between 300 and 850 that purports to be an indicator of the

individual’s credit risk. It also generates a set of “reason codes” that explain the reasons the

consumer has not been assigned the maximum score.

       36. Fair Isaac advertises its monopoly share of the B2B Credit Score Market. On its

website, Fair Isaac advertises: 10 billion FICO Scores are sold each year, which is four times the

number of hamburgers that McDonald’s sells worldwide each year; 27.4 million FICO Scores

are sold every day, which is over twice the number of cups of coffee Starbucks sells worldwide

in a day; and 90% of all lending decisions in the United States rely on FICO Scores.

       37. Similarly, in its 2019 Form 10-K, Fair Isaac described its “FICO Scores” as “the

standard measure in the U.S. of consumer credit risk” and reported that “FICO Scores are used . .

. by nearly all of the major banks, credit card organizations, mortgage lenders, and auto loan

originators.”

       38. Fair Isaac representatives have described Fair Isaac’s FICO score as “the 800-

pound gorilla” in the market for B2B Credit Scores and bragged about Fair Isaac’s 90% market

share. For example, in November 2017, at the JPMorgan Ultimate Services Investor Conference,

Fair Isaac’s CFO and Executive Vice President, Michael Pung, stated that Fair Isaac’s FICO

Scores are:


                                                 11
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 12 of 36 PageID #:12




                 The “most widely used credit scoring system here in the U.S.”;

                 Used by “[v]irtually every major lender in the U.S.”; and that

                 Fair Isaac has “maintained a 90-plus percent market share for at least . . . 13
                  years.”

       39. Fair Isaac representatives have also recognized that FICO Scores have benefited

from the network effects created by the widespread use of FICO Scores in many industries. For

example, in November 2011, then-CEO of Fair Isaac, Mark Greene, explained that the “network

effect” of “FICO Scores . . . being sort of the standard language” and “having everybody . . .

standardize on a FICO Score, that’s magic.”

       40. Fair Isaac’s monopoly position in the B2B Credit Score Market for Credit Scores

has given it the power to control prices. Indeed, Fair Isaac’s CEO, Will Lansing, has noted that

in the B2B Credit Score Market Fair Isaac has “quite a bit of discretion in whether we want our

margins to be higher or lower or where they are.” Fair Isaac’s monopoly position has also given

it the power to exclude competition from competitors, such as VantageScore.

                      Fair Isaac’s Anticompetitive and Exclusionary Conduct

       41.       In March 2006, VantageScore introduced the VantageScore Credit Score and credit

scoring system. VantageScore is a competitor to FICO Scores in the B2B Credit Score Market.

       42. From the time it was first released in 2006, VantageScore scored millions more

consumers than the FICO scoring systems. Whereas Fair Isaac’s FICO scoring systems would

not generate a score if a consumer had not used credit in more than six months or if a credit

account was fewer than six months old, VantageScore calculated scores for consumers that had

not used credit for up to two years. It also reached more consumers by using utility and

telecommunications payment histories when reported to the Credit Bureaus.



                                                   12
     Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 13 of 36 PageID #:13




        43. Today, VantageScore scores 30 million more Americans than traditional FICO

scoring systems. Fair Isaac’s outdated FICO Classic credit scoring systems – which are still used

by many lenders – exclude many creditworthy Americans that VantageScore can reliably score.

About one-quarter of American adults – some 65 million people – do not have a traditional FICO

score. VantageScore is capable of reducing the number of adults without a Credit Score by

almost half. Ten million of those newly scored individuals are “prime” borrowers that should be

attractive to traditional lenders.

        44. Without a Credit Score, it is difficult or impossible to apply for or successfully

obtain a mortgage, car loan, or reasonable interest rates on personal lines of credit. Not having a

Credit Score can also have drastic effects outside of the credit market. For example, Credit

Scores are increasingly used by landlords to screen potential tenants.

        45. Those excluded by Fair Isaac’s traditional FICO scoring systems – who face an

increased risk of being denied access to credit in the form of credit cards, auto and home loans,

and apartment housing – include disproportionate numbers of low-income and minority

consumers.

        46. Indeed, one advocacy group focused on making it possible for people with limited

incomes, especially people of color, to achieve financial security has observed: “Black and

Hispanic individuals are . . . significantly more likely than white individuals to be credit

invisible” – meaning that they have “no established credit history,” are “unscored,” and “lack[]

sufficient or recent enough credit history to be given a [FICO] Credit Score.” VantageScore

calculates a score for 9.5 million Hispanic and Black consumers who do not have a FICO score,

including 2.7 million minority consumers who should be considered “prime” borrowers.




                                                 13
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 14 of 36 PageID #:14




       47. Despite the potential advantages of using VantageScore, Fair Isaac continues to

maintain its monopoly and monopoly power in the B2B Credit Score Market. In February 2013,

at a Morgan Stanley Conference, Fair Isaac’s CEO, Will Lansing, explained that despite the

existence of VantageScore, “there [is] not that much competition around our [B2B] scores

business” because “FICO scores are very much part of the fabric of the banking industry” and

“really deeply imbedded.”

       48. Fair Isaac has used its monopoly power to coordinate a multi-faceted campaign to

prevent and eliminate competition from VantageScore and/or other competitors. Fair Isaac has

been explicit that this is its goal. In April 2015, Will Lansing informed investors on a quarterly

earnings conference call that Fair Isaac’s strategic goal was to ensure that “the entire industry

adopts FICO scores instead of [other] scores.” To achieve this goal, Fair Isaac has enlisted the

Credit Bureaus to agree to anticompetitive contract terms that: prevent them from developing or

selling alternative Credit Scores that could be seamlessly integrated into many lenders’ systems

or used interchangeably with FICO Scores; prevent them from competing with each other to

negotiate better terms from FICO; and create a pricing scheme that effectively forecloses B2B

Purchasers from choosing to use FICO Scores in their lending decisions at the same time as

providing customers with a competing Credit Score, including VantageScore. Fair Isaac also has

waged a media campaign against VantageScore that makes false and misleading statements

about the quality and reliability of VantageScore’s Credit Score product. By its anticompetitive

and exclusionary conduct, Fair Isaac has injured competition in the B2B Credit Score Market,

increased prices for Plaintiff and the Class, and limited access to credit for millions of

consumers.




                                                 14
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 15 of 36 PageID #:15




                                Exclusion of Other Credit Scores

       49. Fair Isaac has imposed a similar or identical No Equivalent Products clause on each

of the Credit Bureaus. By imposing a No Equivalent Products term, Fair Isaac has sought to

block the Credit Bureaus from offering alternative Credit Score products, such as VantageScore,

that would allow B2B Purchasers to easily switch from FICO Scores to VantageScore without

incurring the cost of redesigning their lending programs and systems, or to use VantageScore

alongside or interchangeably with FICO Scores. The Credit Bureaus have agreed to these

anticompetitive terms, with the resulting anticompetitive effects.

       50. The No Equivalent Products clause provides that a Credit Bureau may not internally

develop a credit scoring system that is aligned to the odds-to-score relationship of any Fair Isaac

Analytic or that uses more than a limited number of reason codes that “match” reason codes used

by any Fair Isaac Analytic. It also prohibits a Credit Bureau from distributing any competing

analytic (i.e., credit scoring system) that is aligned with FICO Scores or uses too many of the

same reason codes, and the clause expressly names VantageScore Solutions LLC as a developer

of such a scoring system that may not be distributed if VantageScore were to offer an

“Equivalent Product.”

       51. For example, if a competing Credit Score product used a 700 score to indicate a

less-than-five-percent risk of credit delinquency, and if a 700 FICO score also indicated the same

risk of delinquency, then the No Equivalent Products clause prevents a Credit Bureau from

distributing the competing product. Similarly, if a competing Credit Score product used reason

codes that match 20% or more of the reason codes used by FICO scoring systems, the No

Equivalent Products clause prohibits a Credit Bureau from distributing the product.




                                                15
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 16 of 36 PageID #:16




       52. The No Equivalent Products clause effectively prevents a Credit Bureau from

developing (contrary to the original goal of VantageScore and the easy ability to do so) or selling

an alternative to FICO’s Credit Scores that would (i) be compatible with many B2B Purchasers’

systems, models, and processes; and (ii) allow B2B Purchasers to have a legitimate choice

between using FICO Scores and an alternative score. Many B2B Purchasers have spent

substantial effort and resources to develop systems, models, and processes that are designed for

FICO Scores. B2B Purchasers’ systems, models, and processes are tailored to FICO’s odds-to-

score relationship (i.e., each given score has a given ratio of non-defaulting consumers to

defaulting consumers), and reason codes (the particular reasons cited for increased risk of

default). For example, a bank’s software might be designed to accept one or more FICO Scores

and reason codes, combine this information with data it collects internally, and automatically

produce a lending decision.

       53. The No Equivalent Products clause protects and sustains Fair Isaac’s monopoly

power. The odds-to-score relationship is an arbitrary mapping between risk and score and does

not reflect protectable intellectual property. Similarly, the reason codes that may not be used by

an Equivalent Product were not invented by Fair Isaac but reflect well-established industry best

practices for lending.

                                  Bundling and Penalty Pricing

       54. Fair Isaac’s contracts with each Credit Bureau include a similar or identical

Dynamic Royalty Schedule clause and a similar or identical Pre-Qualification royalty category.

Through the Pre-Qualification royalty category, Fair Isaac has effectively foreclosed lenders

from purchasing and using a FICO score in their lending decision while also providing a

consumer with a competing Credit Score, which drives lenders to exclusively purchase Fair


                                                16
     Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 17 of 36 PageID #:17




Isaac’s FICO Scores and not purchase competing Credit Scores. As a consequence of Fair

Isaac’s imposition of the Pre-Qualification royalty category, VantageScore has lost sales of

Credit Scores to major banks to provide to consumers.

        55. In 2015, Fair Isaac and the Credit Bureaus agreed to a new Pre-Qualification royalty

category, which Fair Isaac defines as an End User’s qualification of a potential consumer

customer for an End User’s own internal lending offering. This royalty category distinguishes

between: (1) lenders that use FICO Scores for Pre- Qualification without providing any Credit

Score or credit data to consumers; and (2) lenders that use FICO Scores for Pre-Qualification

while also providing Credit Scores or credit data to consumers in connection with the Pre-

Qualification. Certain banks and lenders offer consumers opportunities to apply to qualify for

credit opportunities (e.g., a credit card or loan) and, at the same time, receive their personal

Credit Score. The offer of a free Credit Score to a consumer can entice consumers to apply for

credit opportunities.

        56. The royalty price associated with a FICO score used for Pre-Qualification depends

on whether other Credit Scores or credit data are provided to consumers. If a lender purchases a

FICO score for use in Pre-Qualification and does not provide any Credit Score or credit data to

the consumer “in connection” with the Pre-Qualification, there is one per-score royalty rate. If

the lender purchases a FICO score for use in Pre-Qualification and provides any other Credit

Score (such as a VantageScore) to the consumer in connection with the Pre- Qualification, there

is a different per-score royalty rate that is higher – a penalty rate.

        57. The penalty rate can be avoided in one of two ways, both of which involve

purchasing exclusively FICO Scores. First, the B2B Purchaser could purchase a FICO score for

use in “Pre-Qualification” and provide no Credit Score or credit data to the consumer. Second,


                                                   17
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 18 of 36 PageID #:18




the B2B Purchaser could purchase a bundled FICO product from Fair Isaac. Fair Isaac offers

bundled products to lenders that combine the use of scores by lenders with the provision of

scores to consumers.

       58. There is no legitimate business justification for the penalty rate agreed upon by Fair

Isaac and the Credit Bureaus when the lender also purchases any other Credit Score to disclose to

consumers. The transparent purpose of the Pre-Qualification royalty category is to drive all B2B

Purchasers engaging in Pre-Qualification to purchase exclusively FICO Scores and make it cost-

prohibitive for B2B Purchasers engaging in Pre-Qualification to purchase a competing Credit

Score for disclosure to consumers. This scheme has been effective, and few, if any, B2B

Purchasers have opted to pay the penalty rate.

                            Fair Isaac’s Prices are Supracompetitive

       59. Fair Isaac’s Level Playing Field requires that pricing made available to one Credit

Bureau be made available to the other Credit Bureaus. Taken together, the Dynamic Royalty

Schedule and the Level Playing Field clauses enable Fair Isaac to increase above the competitive

level the royalty prices it charges for FICO Scores. Fair Isaac’s contracts with TransUnion,

Equifax, and Experian include similar or identical Level Playing Field and Dynamic Royalty

Schedule provisions.

       60. Fair Isaac has used the Level Playing Field and Dynamic Royalty Schedule

provisions in its contracts with the Credit Bureaus to extract supracompetitive monopoly prices

from B2B Purchasers. These provisions disincentivize a Credit Bureau from negotiating for

lower pricing terms because each knows that even if it succeeds, it will not gain a competitive

advantage over the other Credit Bureaus.




                                                 18
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 19 of 36 PageID #:19




                          Fair Isaac’s Disparagement of VantageScore

       61. Despite having successfully induced the Credit Bureaus to agree with Fair Isaac to

restrain VantageScore’s ability to compete with FICO, Fair Isaac has gone further and has waged

an aggressive campaign to spread false and disparaging statements about VantageScore and

mislead B2B Purchasers about the qualities and characteristics of FICO Scores and

VantageScore. In advertisements, letters, and blog posts, Fair Isaac has disparaged VantageScore

by calling it a “Fako” score, falsely claimed that VantageScore is an unreliable measure of

creditworthiness, and misrepresented the information considered by VantageScore’s credit

scoring system.

       62. On December 12, 2017, Fair Isaac took out a full-page advertisement in The Wall

Street Journal addressed to “Lenders, Policymakers and Consumer Advocates” that disparaged

VantageScore without identifying it by name. The advertisement contrasted Fair Isaac, which “is

not owned by the credit bureaus” and whose FICO Scores have been used “by lenders and

securitization investors for decades,” with an alternative Credit Score, which is “owned by the

credit bureaus,” is less reliable than FICO Scores in evaluating credit risk, and fails to use “sound

practices” or “science-based credit evaluation.” To anyone familiar with the market for Credit

Scores, the advertisement unambiguously conveys the false message that VantageScore is

“[w]eakening scoring standards, [and] harm[ing] consumers, and the lending system,”

particularly in the B2B Credit Score Market.

       63. The Wall Street Journal advertisement directed readers to “Learn more at

FICO.com/independent,” a Fair Isaac-owned website that connects visitors to articles and blog

posts that disparage VantageScore by name. One such blog post asserts: “Despite claims by




                                                 19
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 20 of 36 PageID #:20




VantageScore, weakening the minimum scoring criteria will not empower millions of low-risk

mortgage credit seekers.”

       64. Moreover, the implication that FICO Classic scoring systems provide Credit Scores

for as many consumers as VantageScore is false and misleading. VantageScore provides Credit

Scores for millions of American consumers that are not scored by FICO Classic scoring systems.

       65. Fair Isaac’s website includes numerous posts disparaging VantageScore and making

false or misleading statements about VantageScore’s features. For example, one blog post claims

that “[r]esearch results consistently showed that scoring models relying solely on sparse or old

credit data were weak and did a poor job forecasting future performance.” This statement is false

and misleading because it conveys the message that VantageScore’s scoring model is “weak”

and does a “poor job forecasting future performance” because it considers a consumer’s full

credit history even if the consumer has not used a traditional credit line in the last six months. In

fact, studies have shown that VantageScore is strongly predictive.

       66. Another blog post claims that whereas “FICO Score 9 differentiates medical from

non-medical collections,” “VantageScore does not.” This statement conveys the false message

that VantageScore does not differentiate medical from non-medical collections. In fact,

VantageScore 3.0 was the first credit scoring system to address medical debt. VantageScore 4.0,

the most recent version of VantageScore, distinguishes medical collection accounts from non-

medical collection accounts and penalizes medical collections less than non-medical ones.

       67. Fair Isaac’s campaign against VantageScore is not new. In 2006, just months after

the launch of VantageScore, Fair Isaac filed a meritless lawsuit against the Credit Bureaus and

VantageScore in the United States District Court for the District of Minnesota. See Fair Isaac

Corporation v. Equifax Inc., No. 06-cv-04112 (D. Minn.). This was the monopolist’s first


                                                 20
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 21 of 36 PageID #:21




attempt to kill the nascent competitor. Fair Isaac’s numerous claims included a claim that the

development of VantageScore violated the antitrust laws and a claim that the development of

VantageScore constituted trademark infringement. In its prayer for relief, Fair Isaac sought

nothing less than the end of VantageScore: it requested that the “Defendants be ordered to

dissolve VantageScore.”

       68. All of Fair Isaac’s claims failed. In fact, the jury concluded that Fair Isaac was the

wrongdoer. In support of its trademark infringement claim, Fair Isaac had alleged that

VantageScore’s use of a scoring range of 501-990 constituted trademark infringement because it

was similar to FICO’s scoring range of 300-850. The Credit Bureaus and VantageScore

counterclaimed for fraud on the United States Patent and Trademark Office (“PTO”), alleging

that Fair Isaac had misrepresented to the PTO that only FICO used the 300-850 score range. The

jury concluded that Fair Isaac had committed fraud on the PTO by making false statements as

part of its application to register the score range of 300-850 as a trademark.

       69. The public statements described in the foregoing paragraphs were transmitted to and

seen by a substantial number of businesses and consumers nationwide.

                                       Harm to Competition

       70. Fair Isaac’s campaign of anticompetitive and exclusionary conduct to maintain and

expand its monopoly power has harmed and continues to harm competition and participants in

the B2B Credit Score Market. Fair Isaac’s unlawful conduct, including that which has been taken

in concert with the Credit Bureaus, has foreclosed competition in the B2B Credit Score Market

by restraining the Credit Bureaus from selling VantageScore or any other competitive products.

The anticompetitive and exclusionary conduct has allowed Fair Isaac to maintain its monopoly




                                                 21
     Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 22 of 36 PageID #:22




power and charge supracompetitive monopoly prices for B2B Credit Scores to B2B Purchasers

during the Class Period.

        71. Fair Isaac’s conduct, in concert with the Credit Bureaus, has reduced choice for

B2B Purchasers. The anticompetitive terms to which Fair Isaac and the Credit Bureaus agreed

have frustrated the ability of B2B Purchasers to purchase VantageScore or any other competitive

Credit Score that could be seamlessly integrated into lenders’ existing processes and systems.

Fair Isaac’s disparagement campaign against VantageScore has been successful in sowing fear,

uncertainty, and doubt about VantageScore in the marketplace and has resulted in fewer sales by

VantageScore and a lesser degree of competition from VantageScore.

        72. Media sources, financial blogs, and consumers have absorbed Fair Isaac’s false and

disparaging message that VantageScore is a “Fako” score merely because it is not a FICO score.

For example, thebalance.com – a website devoted to personal finance issues – posted in February

2017, and continues to display as of the date of this filing: “If you purchased your Credit Score

anywhere but MyFICO.com, then it’s a Fako score.”

                      FRAUDULENT CONCEALMENT AND TOLLING

        73. A cause of action accrued for Plaintiff each time Fair Isaac and/or a Credit Bureau

sold a B2B Credit Score to plaintiff at a supracompetitive price made possible by their

anticompetitive conduct. Each such sale constituted an overt act in furtherance of their

anticompetitive scheme. Accordingly, Plaintiff is entitled to recover all damages on all sales that

Fair Isaac and/or its co-conspirators made to Plaintiff at supracompetitive prices within four

years of the filing of this action.

        74. Due to Fair Isaac’s concealment of its unlawful conduct, however, Plaintiff and

members of the Class are entitled to recover damages reaching back even beyond the four-year


                                                22
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 23 of 36 PageID #:23




statute of limitations period. Fair Isaac’s violations were not reasonably discoverable until

February 12, 2018, when TransUnion disclosed the misconduct in a suit against Fair Isaac.

Plaintiff and members of the Class had no knowledge of the unlawful self-concealing scheme

and could not have discovered the scheme and conspiracy through the exercise of reasonable

diligence more than four years before the filing of this action.

       75. That is true, at least in part, because the nature of the scheme was self-concealing

and because Fair Isaac employed deceptive tactics and techniques of secrecy to avoid detection

of, and to conceal, its scheme.

       76. Because the scheme was both self-concealing and affirmatively concealed by Fair

Isaac, Plaintiff and members of the Class had no knowledge of the scheme more than four years

before the filing of this complaint; nor did they have the facts or information that would have

caused a reasonably diligent person to investigate.

       77. Plaintiff and members of the class also lacked the facts and information necessary to

form a good faith basis for believing that any legal violations had occurred. Reasonable diligence

on the part of Plaintiff and members of the class would not have uncovered those facts more than

four years before the filing of this complaint.

       78. As a result of Fair Isaac’s fraudulent concealment, all applicable statutes of

limitations affecting Plaintiff’s and class members’ claims have been tolled.

       79. The federal government’s antitrust investigation of Fair Isaac’s unlawful conduct

also tolls any federal statute of limitations pursuant to 15 U.S.C. § 16.




                                                  23
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 24 of 36 PageID #:24




                                     CLASS ALLEGATIONS

       80.    Plaintiff brings this action on behalf of itself and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure as representative of a class (the

“Class”) defined as follows:

       All persons or entities in the United States and its territories that purchased B2B
       Credit Scores directly from Fair Isaac and/or a Credit Bureau, or any of their
       respective divisions, subsidiaries, predecessors, or affiliates, during the period
       from January 1, 2006, through such time as the effects of Fair Isaac’s illegal
       conduct have ceased, and excluding all governmental entities, Fair Isaac, and Fair
       Isaac’s divisions, subsidiaries, predecessors, and affiliates.

       81.    On information and belief, hundreds or thousands of entities in the U.S. have

purchased B2B Credit Scores directly from Fair Isaac and/or its co-conspirators, the Credit

Bureaus. Thus, the Class is so numerous that joinder is impracticable.

       82. Plaintiff’s claims are typical of those of the Class.

       83.    Plaintiff and all members of the Class were injured in the form of overcharges by

the same conduct of the Defendant.

       84. Plaintiff will fairly and adequately protect and represent the interests of the Class.

The interests of the Plaintiff are not antagonistic to the Class.

       85. Plaintiff is represented by counsel who are experienced and competent in the

prosecution of complex class action antitrust litigation.

       86. Questions of law and fact common to the members of the Class predominate over

questions, if any, that may affect only individual members because Fair Isaac has acted and

refused to act on grounds generally applicable to the entire Class. Such generally applicable

conduct is inherent in Fair Isaac’s exclusionary and anticompetitive conduct in monopolizing and

attempting to monopolize the B2B Credit Score Market, as more fully alleged herein.

       87. Questions of law and fact common to the Class include:

                                                  24
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 25 of 36 PageID #:25




           a. whether Fair Isaac intentionally and unlawfully impaired or impeded competition

               in the B2B Credit Score Market;

           b. whether Fair Isaac maintained or enhanced monopoly power in the B2B Credit

               Score Market through anticompetitive or exclusionary conduct;

           c. whether Fair Isaac engaged in anticompetitive conduct in order to unlawfully

               disadvantage its competitors and maintain monopoly power in the B2B Credit

               Score Market;

           d. whether Fair Isaac had and has monopoly power in the B2B Credit Score Market;

           e. whether Fair Isaac had any legitimate, procompetitive reasons for its conduct;

           f. the effects of Fair Isaac’s anticompetitive conduct on in the B2B Credit Score

               prices;

           g. whether Plaintiff and other members of the Class have been overcharged and thus

               damaged by paying artificially inflated prices for B2B Credit Scores as a result of

               Fair Isaac’s unlawful behavior; and

           h. the proper measure of damages.

       88. Class action treatment is a superior method for the fair and efficient adjudication of

the controversy in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the unnecessary duplication of effort and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons or entities with a method for obtaining redress for claims

that might not be practicable for them to pursue individually, substantially outweigh any

difficulties that may arise in management of this class action.


                                                25
     Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 26 of 36 PageID #:26




          89. Plaintiff knows of no difficulty to be encountered in the maintenance of this action

as a class action.

                                      CLAIMS FOR RELIEF

                                              COUNT 1
                     Violation of Section 2 of the Sherman Act: Monopolization
          90. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

          91. The relevant product market is the market for the sale of B2B Credit Scores.

          92. The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          93. The B2B Credit Score Market in the United States is the relevant market.

          94. Fair Isaac has had and continues to have at least a 90% market share in the B2B

Credit Score Market in the United States.

          95. Fair Isaac has had and continues to have monopoly power in the B2B Credit Score

Market.

          96. Fair Isaac has had and continues to have the power to control prices or exclude

competition in the B2B Credit Score Market.

          97. Through unlawful, interconnected, and mutually reinforcing anticompetitive and

exclusionary acts and agreements, Fair Isaac has substantially foreclosed competition in the

market for B2B Credit Scores in the United States in violation of Section 2 of the Sherman Act,

15 U.S.C. §2.

          98. Fair Isaac has demonstrated its ability to control prices and exclude competition by

raising prices without a corresponding increase in demand and to supracompetitive levels.




                                                  26
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 27 of 36 PageID #:27




          99. Fair Isaac’s monopoly power is not due to growth or development because of a

superior product, business acumen, or historic accident.

          100. Fair Isaac’s acts of monopolization have injured and will continue to injure

competition in the relevant market.

          101. Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

          102. The anticompetitive conduct raised the prices for FICO Scores above the

competitive level and otherwise injured competition without any offsetting procompetitive

benefit to consumers.

          103. Plaintiff and members of the Class have been injured in their business or property

by reason of Defendant’s violation of Section 2 of the Sherman Act within the meaning of

Section 4 of the Clayton Antitrust Act, 15 U.S.C. §15.

          104. Plaintiff and members of the Class are threatened with future injury to their business

and property by reason of Defendant’s continuing violation of Section 2 of the Sherman Act

within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                                             COUNT 2
              Violation of Section 2 of the Sherman Act: Conspiracy to Monopolize
          105. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

          106. The relevant product market is the market for the sale of B2B Credit Scores.

          107. The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          108. The B2B Credit Score Market in the United States is the relevant market.




                                                   27
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 28 of 36 PageID #:28




       109. Fair Isaac has had and continues to have at least a 90% market share in the B2B

Credit Score Market.

       110. Fair Isaac has had and continues to have monopoly power in the B2B Credit Score

Market.

       111. Fair Isaac has demonstrated its ability to control prices and exclude competition by

raising prices without a corresponding increase in demand and to supracompetitive levels.

       112. Through unlawful, interconnected, and mutually reinforcing anticompetitive and

exclusionary acts and agreements, Fair Isaac has substantially foreclosed competition in the

market for B2B Credit Score Market in the United States in violation of Section 2 of the

Sherman Act, 15 U.S.C. §2.

       113. Fair Isaac combined, conspired or agreed with the Credit Bureaus so as to maintain

its monopoly power in the B2B Credit Score Market. Fair Isaac created and maintained this

conspiracy through a series of agreements with the Credit Bureaus. In these agreements, the

Credit Bureaus and Fair Isaac agreed that the Credit Bureaus would not offer or sell

VantageScore or any other competing Credit Score to Plaintiff and members of the Class. Fair

Isaac and the Credit Bureaus further agreed that the Credit Bureaus would act as Fair Isaac’s

agent in the sale of FICO Scores to Plaintiff and members of the Class.

       114. These agreements foreclosed competition in a substantial portion of the B2B Credit

Score Market and unlawfully maintained Fair Isaac’s monopoly, resulting in Fair Isaac

extracting supracompetitive prices for FICO Scores from Plaintiff and members of the Class.

       115. Fair Isaac’s monopoly is not due to growth or development because of a superior

product, business acumen, or historic accident.




                                                  28
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 29 of 36 PageID #:29




       116. Fair Isaac’s conspiracy to monopolize has injured and will continue to injure

competition in this market.

       117. Fair Isaac has acted with the specific intent of monopolizing the market for B2B

Credit Scores in the United States.

       118. Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

       119. The conspiracy raised the prices for FICO Scores above the competitive level and

otherwise injured competition without any offsetting procompetitive benefit to consumers.

       120. Plaintiff and members of the Class have been injured in their business or property

by reason of Defendant’s violation of Section 2 of the Sherman Act within the meaning of

Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15.

       121. Plaintiff and members of the Class are threatened with future injury to their business

and property by reason of Defendant’s continuing violation of Section 2 of the Sherman Act

within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                                           COUNT 3
              Violation of Section 2 of the Sherman Act: Attempt to Monopolize

       122. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       123. Fair Isaac’s actions as alleged herein constitute attempted monopolization in

violation of Section 2 of the Sherman Antitrust Act.

       124. Fair Isaac’s activities as alleged herein were and are within the flow of interstate and

foreign commerce and have substantially adversely affected interstate and foreign commerce.

       125. The relevant product market is the market for the sale of B2B Credit Scores.



                                                29
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 30 of 36 PageID #:30




          126. The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          127. The B2B Credit Score Market in the United States is the relevant market.

          128. Fair Isaac has had and continues to have at least a 90% market share in the B2B

Credit Score Market in the United States.

          129. Fair Isaac’s conduct was specifically intended to acquire monopoly power in the

relevant market. Fair Isaac has acted with the specific intent of monopolizing the market for B2B

Credit Scores in the United States.

          130. There is a dangerous probability that Fair Isaac will succeed in obtaining monopoly

power in the relevant market.

          131. Fair Isaac’s monopoly power is not due to growth or development because of a

superior product, business acumen, or historic accident.

          132. Fair Isaac’s attempt to monopolize has injured and will continue to injure

competition in this market.

          133. Plaintiff and members of the Class have been injured in their business or property

by reason of Defendant’s attempt to monopolize the relevant market.

          134. Plaintiff and members of the Class are threatened with future injury to their business

and property by reason of Defendant’s continuing violation of Section 2 of the Sherman Act

within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                                            COUNT 4
          Violation of Section 1 of the Sherman Act: Unreasonable Restraint of Trade
          135. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

          136. The relevant product market is the market for the sale of B2B Credit Scores.


                                                  30
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 31 of 36 PageID #:31




          137. The relevant geographic market for the sale of B2B Credit Scores is the United

States.

          138. The B2B Credit Score Market in the United States is the relevant market.

          139. Fair Isaac had and continues to have at least a 90% market share in the B2B Credit

Score Market in the United States.

      140. Fair Isaac has had and continues to have monopoly power in the B2B Credit Score
Market.
      141. Fair Isaac has had and continues to have the power to control prices or exclude

competition in the relevant market.

          142. Fair Isaac entered into agreements with TransUnion, Experian, and Equifax that

contained anticompetitive and exclusionary terms whereby each Credit Bureau agreed not to

offer or sell VantageScore as a competing product to Plaintiff and members of the Class.

          143. The agreements between Fair Isaac and the Credit Bureaus had substantial

anticompetitive effects. The agreements excluded VantageScore, a significant competitor, from a

substantial portion of competition in the B2B Credit Score Market.

          144. The agreements raised the price for FICO Scores above the competitive level and

otherwise injured competition without any offsetting procompetitive benefit to consumers.

          145. Fair Isaac’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

          146. Plaintiff and members of the Class continue to suffer damage, and will continue to

do so, if Fair Isaac does not cease its anticompetitive conduct.

          147. Plaintiff and members of the Class have been injured in their business or property

by reason of Defendant’s violation of Section 1 of the Sherman Act, within the meaning of

Section 4 of the Clayton Antitrust Act, 15 U.S.C. §15.


                                                   31
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 32 of 36 PageID #:32




       148. Plaintiff and members of the Class are threatened with future injury to their business

and property by reason of Defendant’s continuing violation of Section 1 of the Sherman Act,

within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

                                            COUNT 5
                                Violations of State Antitrust Laws
       149. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       150. By reason of the foregoing, Defendant has violated, and Plaintiff and members of

the Class are entitled to relief under, the antitrust laws of the States of Arizona, California,

Connecticut, Hawaii, Illinois, Iowa, Kansas, Maine, Maryland, Michigan, Minnesota,

Mississippi, Nebraska, Nevada, New Mexico, New York, North Carolina, North Dakota,

Oregon, Rhode Island, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin,

as well as the District of Columbia, as follows:

           a. Arizona Revised Statutes § 44-1401, et seq.;

           b. California Cartwright Act, California Business & Professions Code § 16700, et

               seq.;

           c. Connecticut Antitrust Act, Conn. Gen. Stat. 35-24, et seq.;

           d. District of Columbia Code § 28-4501, et seq.;

           e. Hawaii Revised Statutes § 480-2, et seq.;

           f. Illinois Antitrust Act, Illinois Complied Statutes § 740, Ill. Comp. Stat. 1011, et

               seq.;

           g. Iowa Competition Law, Iowa Code § 553.1, et seq.;

           h. Kansas Statutes Annotated § 50-101, et seq.;

           i. Maine Revised Statutes Annotated, tit. 10, § 1101, et seq.;


                                                   32
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 33 of 36 PageID #:33




           j. Maryland Code Annotated, Commercial Law, § 11-204, et seq.;

           k. Michigan Compiled Laws § 445.771, et seq.;

           l. Minnesota Antitrust Law of 1971, Minnesota Statutes § 325D.49, et seq.;

           m. Mississippi Code Annotated § 75-21-1, et seq.;

           n. Nebraska Revised Statutes § 59-801, et seq.;

           o. Nevada Revised Statutes Annotated § 598A.010, et seq.;

           p. New Mexico Statutes Annotated § 57-1-1, et seq.;

           q. New York Donnelly Act, New York General Business Law § 340, et seq.;

           r. North Carolina General Statutes § 75-1, et seq.;

           s. North Dakota Century Code § 51-08.1-01, et seq.;

           t. Oregon Revised Statutes § 646.705, et seq.;

           u. Rhode Island General Laws § 6-36-4, et seq.;

           v. South Dakota Codified Laws § 37-1-3.1, et seq.;

           w. Tennessee Code Annotated § 47-25-101, et seq.;

           x. Utah Code Annotated § 76-10-3104, et seq.;

           y. Vermont Statutes Annotated, tit. 9, § 2451, et seq.;

           z. West Virginia Code § 47-18-1, et seq.; and

           aa. Wisconsin Statutes § 133.01, et seq.

                                            COUNT 6
                         Violation of State Unfair Trade Practices Laws

       151. Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

       152. By reason of the foregoing, Defendant has violated, and Plaintiff and members of

the Class are entitled to relief under, the Unfair Trade Practices and Consumer Protection Laws

                                               33
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 34 of 36 PageID #:34




of the States of Arkansas, California, Connecticut, Florida, Massachusetts, Missouri, Montana,

New Mexico, New York, North Carolina, Rhode Island, South Carolina, and Vermont, as well as

the District of Columbia, as follows:


            a. Arkansas Code Annotated, § 4-88-101, et seq.;

            b. California Business and Professions Code § 17200, et seq.;

            c. Connecticut Unfair Trade Practices Act, Conn Gen. Stat. § 42-110a, et seq.;

            d. District of Columbia Code § 28-3901, et seq.;

            e. Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq.;

            f. Massachusetts Consumer Protection Act, Mass. Gen. L. Ch. 93A, et seq.;

            g. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et seq.;

            h. Montana Code, § 30-14-103, et seq., and § 30-14-201, et seq.;

            i. New Mexico Statutes Annotated § 57-12-1, et seq.;

            j. New York General Business Law § 349, et seq.;

            k. North Carolina General Statutes § 75-1.1, et seq.;

            l. Rhode Island General Laws § 6-13.1-1, et seq.;

            m. South Carolina Code Annotated § 39-5-10, et seq.; and

            n. Vermont Statutes Annotated, tit. 9, § 2451, et seq. .

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

       A.      The Court determine that this action may be maintained as a class action pursuant

to Federal Rule of Civil Procedure 23, that Plaintiff be appointed as class representative, and that

Plaintiff’s counsel be appointed as counsel for the Class;



                                                34
    Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 35 of 36 PageID #:35




         B.      The conduct alleged herein be declared, adjudged, and/or decreed to be unlawful

under Section 1 and Section 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2.

         C.      Plaintiff and the Class recover their overcharge damages, trebled, and the costs of

the suit, including reasonable attorneys’ fees as provided by law; and

         D.      Plaintiff and the Class be granted such other, further, and different relief as the

nature of the case may require or as may be determined to be just, equitable, and proper by this

Court.

                                           JURY DEMAND

         Plaintiff demands trial by jury of all issues so triable.




                                                   35
   Case: 1:20-cv-02559 Document #: 1 Filed: 04/27/20 Page 36 of 36 PageID #:36




Dated: April 27, 2020                       Respectfully submitted,


                                             /s/ Paul E. Slater     .
                                            Paul E. Slater
                                            Joseph M. Vanek
                                            Michael G. Dickler
                                            Matthew T. Slater
                                            SPERLING & SLATER
                                            55 West Monroe Street
                                            Suite 3200
                                            Chicago, IL 60603
                                            (312) 641-3200
                                            pes@sperling-law.com
                                            jvanek@sperling-law.com
                                            mdickler@sperling-law.com
                                            mslater@sperling-law.com

                                            Linda P. Nussbaum
                                            Bart D. Cohen
                                            NUSSBAUM LAW GROUP, P.C.
                                            1211 Avenue of the Americas, 40th Floor
                                            New York, NY 10036
                                            (917) 438-9102
                                            lnussbaum@nussbaumpc.com
                                            bcohen@nussbaumpc.com

                                            Michael L. Roberts
                                            Karen Sharp Halbert
                                            ROBERTS LAW FIRM, P.A.
                                            20 Rahling Circle
                                            Little Rock, AR 72223
                                            (501) 821-5575
                                            mikeroberts@robertslawfirm.us
                                            karenhalbert@robertslawfirm.us

                                            Counsel for Plaintiff Alcoa Community
                                            Federal Credit Union and the Proposed Class




                                       36
